          Case 4:19-mj-71887-MRGD Document 16 Filed 12/05/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 RYAN REZAEI (CABN 285133)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7534
 7        FAX: (415) 436-7234
          ryan.rezaei@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION
             Case 4:19-mj-71887-MRGD Document 16 Filed 12/05/19 Page 2 of 3



 1   UNITED STATES OF AMERICA,                    )    NO. 4-19-71887 MAG
                                                  )
 2         Plaintiff,                             )
                                                  )
 3      v.                                        )
                                                  )
 4   EDUARDO GUZMAN TORRES,                       )
           a/k/a “Miguel” a/k/a “Mikey” a/k/a     )
 5         “Michael” a/k/a “Ramon Guzman-         )
           Jimenez” a/k/a “Fortino” a/k/a “Ramon )
 6                                                )
           Jimenez” a/k/a “Fabian Cisneros” a/k/a )
 7         “Hernan Torres Garcia” a/k/a “Mono” )
           a/k/a “Potes” a/k/a “Alex;”            )
 8   JUAN DIEGO GALLEGOS-MOYA;                    )
     ERNESTO OCHOA;                               )
 9   ALFREDO TAPIA SANDOVAL,                      )
           a/k/a “Fredi Tapia-Sandoval;”          )
10                                                )
     MARCOS ALVAREZ CORONA;                       )
11   ANTONIO RAMIREZ-JIMENEZ;                     )
     JOSE ROSA-PEREZ, and                         )
12   ANGEL RINCON-MENETA,                         )
                                                  )
13         Defendants.                            )
                                                  )
14   UNITED STATES OF AMERICA,                    )    NO. 4-19-71920 MAG
                                                  )
15         Plaintiff,                             )    STIPULATION AND [PROPOSED] ORDER
                                                  )    VACATING PRELIMINARY HEARING
16      v.                                        )
                                                  )
17   TERESA GUZMAN RODRIGUEZ,                     )
                                                  )
18         Defendant.                             )
                                                  )
19

20          A preliminary hearing and arraignment are set for December 6, 2019, for defendants EDUARDO
21 GUZMAN TORRES and TERESA GUZMAN RODRIGUEZ. The grand jury returned an indictment as

22 to both defendants today. The parties therefore stipulate and agree that the preliminary hearing should

23 be vacated as to both defendants. The parties further agree that the arraignment for both defendants

24 should be reset for 10:30 a.m. on December 9, 2019, when the detention hearing for TERESA

25 GUZMAN RODRIGUEZ will be held before the Court.

26 //

27 //

28 //


     STIPULATION
            Case 4:19-mj-71887-MRGD Document 16 Filed 12/05/19 Page 3 of 3



 1         SO STIPULATED

 2 Dated: December 5, 2019
                                                       /s/
 3                                                     RYAN REZAEI
                                                       Assistant U.S. Attorney
 4

 5
     Dated: December 5, 2019                           /s/
 6                                                     ERIK BABCOCK
                                                       Attorney for Defendant
 7                                                     TERESA GUZMAN RODRIGUEZ
 8

 9 Dated: December 5, 2019                             /s/
                                                       JEROME MATHEWS
10                                                     Attorney for Defendant
                                                       EDUARDO GUZMAN
11

12                                           [PROPOSED] ORDER
13         Based on the stipulation of the parties, and good cause appearing therefore, the Court HEREBY
14 ORDERS that the preliminary hearings and arraignments for EDUARDO GUZMAN TORRES and

15 TERESA GUZMAN RODRIGUEZ, which are currently scheduled for December 6, 2019, are vacated.

16 The Court orders that their arraignments on the indictment are set for Monday, December 9, 2019,

17 during the Court’s 10:30 a.m. calendar.

18 IT IS SO ORDERED.

19

20 DATED:

21
                                                ___________________________________
22
                                                HONORABLE DONNA M. RYU
23                                              United States Magistrate Judge

24

25

26

27

28


     STIPULATION
